                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    BRUCH REED, et al.,                                CASE NO. C19-0005-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    GENERAL MILLS, INC., et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   briefing schedule (Dkt. No. 20). The motion is GRANTED. Plaintiffs shall respond to
19   Defendants’ motion to dismiss (Dkt. No. 15) by April 1, 2019. Defendants’ reply is due by April
20   12, 2019. The Clerk is DIRECTED to renote Defendants’ motion to dismiss (Dkt. No. 15) to
21   April 12, 2019.
22          DATED this 14th day of March 2019.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Tomas Hernandez
                                                          Deputy Clerk
26


     MINUTE ORDER
     C19-0005-JCC
     PAGE - 1
